PER CURIAM.
The trial court’s order dated January 15, 1993, ruling on petitioner’s supplement to pending motion for post-conviction relief, is affirmed. Appellant contends that the file should also have contained an original motion for post-conviction relief (containing issues 1-3). The trial court noted that the original motion for post-conviction relief was not in the court file. This court’s affirmance is without prejudice to the appellant to establish the whereabouts of the original motion *324for post-conviction relief and to obtain a ruling thereon.
Appellant also asserts, and the State concedes, that he had filed a second supplement to his motion for post-conviction relief (containing issue 6) one month prior to the entry of the order dated January 15, 1993. This court’s affirmance is without prejudice to the appellant to request a ruling on issue 6.
Affirmed.